Exhibit 10.1

ASSET PURCHASE AGREEMENT







THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 7th day of September 2010, (the “Effective Date”) by and among FOUR RIVERS
STT TRADING COMPANY, INC, a Kentucky Corporation, (“Seller”), and STRATEGY
ADVISORS, LLC a Kentucky Limited Liability Company (“Buyer”).




RECITALS:




WHEREAS, Seller owns certain equipment designated and described as the STT
reactor based process system and related equipment as identified on Exhibit A
attached hereto (the “Equipment”);




WHEREAS, Seller desires to sell the Equipment, and Buyer desires to purchase the
Equipment; and




WHEREAS, Seller has agreed to sell the Equipment to Buyer subject to the terms
and conditions as detailed herein.




NOW, THEREFORE, in consideration of the foregoing and the conditions, covenants,
and agreements hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties agree as follows:




AGREEMENT




ARTICLE 1
SALE AND PURCHASE OF EQUIPMENT




SECTION 1.1

SALE AND PURCHASE OF EQUIPMENT.  




Subject to the terms, provisions, and conditions of this Agreement, Seller
hereby sells, conveys, transfers, and delivers to Buyer and Buyer purchases from
Seller, as of the Closing, all of Seller’s right, title and interest in and to
the Equipment, free and clear of any and all title defects, mortgages,
assignments, pledges, hypothecations, security interests, title or retention
agreements, levies, executions, seizures, attachments, garnishments, deemed
trusts, liens, easements, options, rights or claims of others, or charges or
encumbrances of every kind or nature whatsoever.  In addition, Seller shall use
its best efforts to take any and all action to assign to Buyer any available
manufacturer’s warranties with respect to the Equipment and its component parts,
and to assist Buyer with processing any warranty claims against the
manufacturer.




SECTION 1.2

Purchase Price.  




A.

The purchase price for the Equipment is One Hundred Twenty Thousand Dollars
($120,000) (the “Purchase Price”).  The Purchase Price shall be paid in full on
the Closing Date (as defined below) by, at Buyer’s option, check or wire
transfer of immediately available funds to an account or accounts designated in
writing by Seller.








--------------------------------------------------------------------------------



B.

Buyer shall pay Seller an amount equal to 1% of the annual earnings before
interest, taxes, depreciation and amortization as recorded in the financial
statements of Buyer so long as the STT process system is in use, such payment to
be made within three months of the end of buyer’s financial year.  In the event
that Buyer does not generate any operating revenue from the use of the STT
process system no royalties will be owed.  Earnings before interest taxes
depreciation and amortization shall be computed in accordance with generally
accepted accounting principles (GAAP) subject to adjustment to reflect related
party transactions (including payments to shareholders) so that they are
adjusted to current market rates.  Seller shall upon request be entitled to an
audit, at its expense, of the books and records of Buyer for the limited purpose
of verifying the amount of royalties due.




C.

In the event that the STT reactors purchased herein are not used in production
of biodiesel fuel and are sold by Buyer, Buyer shall pay Seller one-half of any
gross profit received from the sale of the STT reactors.




D.

Seller shall have reasonable right of physical access for itself and potential
users and customers to any operating biodiesel production facilities developed
by Buyer which use the STT Process System and the right of access to test data
and operating data for the purposes of assessing and demonstrating the STT
Process System.




SECTION 1.3

Closing.  




The closing of the transaction contemplated by this Agreement (the “Closing”)
shall occur within three (3) business days following the satisfaction of the
conditions set forth in Article 4, at such time and place as shall be agreed
upon by the parties.  The date on which the Closing is actually held is referred
to herein as the “Closing Date”.  The Closing shall be effective as of 12:01
a.m. Central Time on the Closing Date.




SECTION 1.4

Bill of Sale.  




On the Closing Date, Seller shall deliver or cause to be delivered to Buyer a
Bill of Sale for the Equipment, in substantially the form set forth in Exhibit B
attached hereto.




SECTION 1.5

Delivery.  




Upon the Closing, Seller shall deliver the Equipment to the Buyer at the
premises of Certified Technical Services located in Pasadena, Texas, Port of
Wilmington, NC and Team Hardinger, Erie, PA (the “Delivery Locations”), and it
shall be Buyer’s obligation to take possession of the Equipment at the Delivery
Locations and arrange for its continued storage, or removal and shipment.  Buyer
shall be responsible for all outstanding storage, transport and load out costs
owed or becoming due to Certified Technical Services, Port of Wilmington and/or
Team Hardinger (jointly the “Storage Companies”) as of the date of closing and
arising in connection with the collection, load out and transport of the
Equipment to such location as shall be determined by Buyer and shall evidence
that it has made binding arrangements with these parties to assume said
obligations and hold Seller harmless for said obligations.




ARTICLE 2  

REPRESENTATIONS AND WARRANTIES OF SELLER




Seller hereby represents and warrants to Buyer that:




SECTION 2.1

Validity.  




Seller is duly formed, validly existing and in good standing under the laws of
Kentucky and has the full legal power and authority to execute, deliver, and
perform this Agreement and all other agreements and documents necessary to
consummate the contemplated transactions, and all actions of Seller necessary
for such execution, delivery, and performance have been or will have been duly
taken.  This Agreement and all agreements related to this transaction have been
duly executed and delivered by Seller and constitute the legal, valid, and
binding obligations of Seller, enforceable in accordance with their terms
(subject as to enforcement of remedies to the discretion of courts in awarding
equitable relief and to applicable bankruptcy, reorganization, insolvency,
moratorium, and similar laws affecting the rights of creditors generally).





-2-




--------------------------------------------------------------------------------



SECTION 2.2

Legal Proceedings.  




There is no pending proceeding against Seller that challenges, or that will have
the effect of preventing or making illegal any of the transactions contemplated
hereunder and, to Seller’s knowledge, (i) no such proceeding has been
threatened, and (ii) no event has occurred or circumstance exists that may give
rise to or serve as a basis for commencement of any such proceeding.




SECTION 2.3

Title Condition and Sufficiency of Equipment.  




Seller has good and valid title to the Equipment, and the Equipment is free and
clear of any mortgages, liens, pledges, security interests, charges, and
encumbrances (following the discharge of obligations to the Storage Companies)
and no other person or entity has any right, title, claim, or interest in or to
the Equipment.  The Equipment is being sold hereunder “AS IS, WHERE IS” WITH NO
REPRESENTATIONS OR WARRANTIES EXCEPT AS SPECIFICALLY SET FORTH HEREIN.




SECTION 2.4

No Claim Regarding Ownership.  




There are no pending claims which have been made nor, to Seller’s knowledge,
threatened by any person asserting that such person (i) is the owner of, or has
the right to acquire or to obtain beneficial ownership of the Equipment; or (ii)
is entitled to all or any portion of the Purchase Price payable for the
Equipment.




SECTION 2.5

Compliance with Laws.  




Seller has not owned, used or maintained the Equipment in any manner which
violated any laws governing their use, storage, transportation, or handling.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer hereby represents and warrants to Seller that:




SECTION 3.1

Validity.  




Buyer is duly formed, validly existing and in good standing under the laws of
Kentucky, and has the full legal power and authority to execute, deliver, and
perform this Agreement and all other agreements and documents necessary to
consummate the contemplated transactions, and all corporate actions of Buyer
necessary for such execution, delivery, and performance have been or will have
been duly taken by Closing.  This Agreement and all agreements related to this
transaction have been duly executed and delivered by Buyer and constitute the
legal, valid, and binding obligation of Buyer, enforceable in accordance with
their terms (subject as to enforcement of remedies to the discretion of courts
in awarding equitable relief and to applicable bankruptcy, reorganization,
insolvency, moratorium, and similar laws affecting the rights of creditors
generally).




ARTICLE 4

CONDITIONS PRECEDENT TO BUYER’S AND SELLER’S

OBLIGATION TO CLOSE




The Buyer’s obligation to purchase the Equipment subject to the terms hereof is
subject to the satisfaction, at or prior to Closing, of each of the following
conditions:




SECTION 4.1

Accuracy of Representations.  




Each of Seller’s representations and warranties in this Agreement must be true
and correct as of the date of this Agreement, and as of the Closing Date;








-3-




--------------------------------------------------------------------------------



SECTION 4.2

Chain of Title.




Prior to Closing, Seller must deliver to Buyer all agreements and documents that
accurately reflect the chain of title of the Equipment from the
manufacturer/fabricator to the Seller; and




SECTION 4.3

Financing.  




The Buyer securing the Purchase Price on commercially reasonable terms.




The Seller’s obligation to sell the Equipment subject to the terms hereof is
subject to the satisfaction, at or prior to Closing, of each of the following
conditions:




SECTION 4.4

Accuracy of Representations.  




Each of Seller’s representations and warranties in this Agreement must be true
and correct as of the date of this Agreement, and as of the Closing Date;




SECTION 4.5

Financing.  




The Buyer securing the Purchase Price and obtaining the releases from the
Storage Companies referred to in Section 1.5.




ARTICLE 5

INDEMNIFICATION




SECTION 5.1

Indemnification by Seller.  




Seller agrees to indemnify and hold harmless Buyer and its officers, managers,
members, employees, agents, representatives, controlling persons, and affiliates
(collectively, the “Buyer Indemnified Persons”) for, and will pay to Buyer
Indemnified Persons the amount of, any loss, liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorneys’ fees), or diminution of value incurred by
Buyer Indemnified Persons, whether or not involving a third party claim,
arising, directly or indirectly, from or in connection with:




(a)

any breach of any representation, warranty or covenant made by Seller in this
Agreement;




(b)

any federal, state, or local tax or fee incurred, accrued, or assessed in
connection with the Equipment with respect to any period prior to the Closing
Date; and




(c)

any liability or obligation related to or in connection with the Equipment which
are or were incurred with respect to any period on or prior to the Closing Date
other than any amounts due to the Storage Companies referred to in Section 1.5.




The remedies provided in this Section shall not be exclusive of or limit any
other remedy available to Buyer or the other Buyer Indemnified Persons against
Seller.








-4-




--------------------------------------------------------------------------------



SECTION 5.2

Indemnification by Buyer.  




Buyer agrees to indemnify and hold harmless Seller and its officers, managers,
members, employees, agents, representatives, controlling persons, affiliates,
heirs, successors, and assigns, as applicable (collectively, “Seller Indemnified
Persons”) for, and will pay to Seller Indemnified Persons the amount of, any
loss, liability, claim, damage (including incidental and consequential damages),
or expense (including costs of investigation and defense and reasonable
attorneys’ fees) incurred by Seller Indemnified Persons, whether or not
involving a third party claim, arising, directly or indirectly, from or in
connection with:




(a)

any breach of any representation, warranty or covenant made by Buyer in this
Agreement;




(b)

any federal, state, or local tax or fee incurred, accrued, or assessed in
connection with the Equipment with respect to any period from and after the
Closing Date; and




(c)

any liability or obligation related to or in connection with the Equipment as
owned or operated by Buyer, which are incurred with respect to any period from
and after the Closing Date.




The remedies provided in this Section shall not be exclusive of or limit any
other remedy available to Seller or the other Seller Indemnified Persons against
Buyer.




SECTION 5.3

Sole Remedy.  




The remedies in this Article 5 shall be the sole and exclusive remedies
available to the Buyer Indemnified Persons and Seller Indemnified Persons with
respect to claims for indemnification not involving a third-party claim, unless
such claims involve fraud.




ARTICLE 6
MISCELLANEOUS




SECTION 6.1

Notice.  




Whenever notice must be given under the provisions of this Agreement, such
notice must be in writing and addressed to the parties at their respective
addresses set forth below and shall be deemed to have been duly given if
delivered by: (a) hand-delivery (with written confirmation of receipt); (b)
facsimile (with written confirmation of receipt), provided that a copy is
delivered by one of the other methods authorized in this Section; or (c) by
commercial overnight delivery service, as follows:




If to Seller:

Four Rivers STT Trading Company, Inc.

Attn: Gary Hudson

c/o Four Rivers BioEneregy Inc

14 South Molton Street (3rd floor)

London

England

SE1 2BZ







If to Buyer:

Strategy Advisors, LLC

Attn: Jack Dunigan

99 Lamb Road

Benton, KY 42025








-5-




--------------------------------------------------------------------------------

Notices shall be deemed given upon the earliest to occur of: (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday, or legal holiday)
such notice is sent if sent (as evidenced by the facsimile confirmed receipt)
prior to 5:00 p.m. Central Time and, if sent after 5:00 p.m. Central Time, on
the day (other than a Saturday, Sunday, or legal holiday) after which such
notice is sent; or (iii) on the first business day (other than a Saturday,
Sunday, or legal holiday) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service.  Each
party, by notice duly given in accordance therewith to the other parties hereto
may specify a different address for the giving of any notice hereunder.




SECTION 6.2

Survival of Provisions.  




All warranties, representations, hold harmless and indemnity obligations and
restrictions made, undertaken and agreed to by the parties under this Agreement
shall survive the Closing.




SECTION 6.3

Amendment.  




No modification, waiver, amendment, discharge, or change of this Agreement shall
be valid unless in writing and signed by the party against whom enforcement of
such modification, waiver, amendment, discharge, or change is sought; provided
any party may change its own address as set forth in Section 6.1 hereof by
unilateral written notice to the other parties hereto.




SECTION 6.4

Assignment.  




This Agreement shall not be assignable by a party without the prior written
consent of the other parties hereto.  Except as noted above, no other person or
corporate entity shall acquire or have any rights under or by virtue of this
Agreement.  Any prohibited assignment shall be void ab initio and shall have no
force or effect.




SECTION 6.5

Cumulative Remedies.  




Each right, power, and remedy of any party provided for in this Agreement, or
now or hereafter existing at law or in equity or by statute or otherwise, shall
be distinct, cumulative, and concurrent, and shall be in addition to every other
such right, power, or remedy.  The exercise or beginning of the exercise by a
party of any one or more of the rights, powers, or remedies provided for in this
Agreement, or now or hereafter existing at law or in equity or by statute or
otherwise, shall not preclude the simultaneous or later exercise by such party
of all such other rights, powers, or remedies, and no failure or delay on the
part of such party to exercise any such right, power, or remedy shall operate as
a waiver thereof.




SECTION 6.6

Severability.  




If any one or more of the provisions of this Agreement should be ruled wholly or
partly invalid or unenforceable by a court or other government body of competent
jurisdiction, then the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.











-6-




--------------------------------------------------------------------------------



SECTION 6.7

Choice of Law.  




The interpretation of this Agreement and the rights and obligations of the
parties hereunder shall be governed by the laws of the State of Kentucky,
without regard to choice of law provisions, and any disputes pertaining to its
terms or the Equipment shall be submitted to and decided by the Circuit Court of
Marshall County, Kentucky.




SECTION 6.8

Expenses.  




Each of the parties shall bear its own expenses in connection with this
Agreement.  The parties represent to each other that no finders or brokers have
been involved in the transactions contemplated herein.




SECTION 6.9

Waiver.  




The waiver by any party of a breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision of this Agreement.




SECTION 6.10

Binding Benefit.  




The provisions, covenants, and agreements herein contained shall inure to the
benefit of, and be binding upon, the parties hereto and each of their respective
legal representatives, successors, and assigns.  




SECTION 6.11

Counterparts.  




This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but which collectively shall constitute one and the same
agreement.  




SECTION 6.12

Recitals and Headings.  




The recitals set forth above are deemed part of this Agreement, however,
descriptive headings of the sections of this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.   




SECTION 6.13

Entire Agreement.  




This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including all term sheets and letters of intent exchanged
by the parties), and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
among the parties with respect to its subject matter.








-7-




--------------------------------------------------------------------------------



SECTION 6.14

No Third Party Beneficiaries.  




The representations, warranties, covenants and agreements contained in this
Agreement are for the sole benefit of the parties hereto and their respective
successors and permitted assigns and shall not be construed as conferring, and
are not intended to confer, any rights on any third party except as outlined
herein.




SECTION 6.15

Waiver of Claims.  




Jack Dunigan as a member of Strategy Advisors, LLC herein agrees to waive any
and all claims he may have for past due wages or other employee benefits from
Buyer as part of this transaction.




SECTION 6.16

Access.




Buyer shall provide Seller reasonable access to its manufacturing facility for
the limited purpose of allowing Seller to demonstrate its processes to third
parties not in direct competition with Buyer.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the day and year first
written above.




Buyer:

STRATEGY ADVISORS, LLC

 

Seller:

FOUR RIVERS STT TRADING CO., INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jack Dunigan

 

By:

/s/ Gary Hudson

Print Name:

Jack Dunigan

 

Print Name:

Gary Hudson

Title:

Managing Member

 

Title:

Senior Vice President










As to Section 6.15 Only













/s/ Jack Dunigan

 

 

Jack Dunigan, Individually

 

 








-8-




--------------------------------------------------------------------------------










 Exhibit A:

Equipment




SCHEDULE OF STT Process System and related equipment (“Equipment”)

Included in the Asset Purchase Agreement between

FOUR RIVERS STT TRADING COMPANY, INC, (“Seller”),

And

STRATEGY ADVISORS LLC (“Buyer”).







Located at:  Certified Technical Services,  2200 East Pasadena Freeway.
Pasadena, TX 77506




Seller makes no warranty as to condition, sufficiency or quantity and the list
below is only intended to be indicative and not definitive or what is
deliverable.




Deliverables to Seller is generally in accordance with contract (the “Contract”)
between Kreido Biofuels and Certified Technical Services, and consist mainly of
Four (4) STT® Reactor Based Bio-Diesel Process System Skids plus other skids
with ship loose equipment, structural items, tanks, equipment manuals, as-built
documentation and other documentation as deliverable under the Contract.




In particular numbered skids and all equipment included as deliverables from
Certified except as may be indicated to be delivered complete and in accordance
with Kreido PO 13331, and Change Orders (“CO”) that is CO № 1 to № 9 inclusive &
CO № 11 and the Contract terms with Certified Technical Services, subject to
fair wear and weathering in an as is where is condition:




Skid No.

 

Skid Description

101

 

Oil Feed

102

 

Catalyst Mix

104A

 

Reactor, includes one reactor

104B

 

Reactor, includes one reactor

104C

 

Reactor, includes one reactor

104D

 

Reactor, includes one reactor

105

 

BioDiesel Feed

106

 

BioDiesel Distillation

107

 

Glycerol Distillation

109

 

Methanol Distillation

112

 

Product Holding

113

 

Slops Tank

Various

 

Miscellaneous equipment to be assembled on site

Documentation

 

AS-built and other documentation deliverable under the Contract




Located at the Port of Wilmington, 1870 Burnett Boulevard Wilmington, NC 28401

• Partial MAC Sodium Hydroxide Handling System.




Located at Team Hardinger Transportation, 1314 West 18th Street Eire, PA16502

• One (1) Van Air Dryer as part of the MAC Sodium Hydroxide Handling System




Located mainly at Sellers Calvert City Office, 1637 Shar-Cal Road, Calvert City,
KY 42029




Seller retains ownership of the STT Process System and all STT and related
patents.

Buyer has full rights to use the STT Process System at its business location in
Marshall County, KY.








A-1




--------------------------------------------------------------------------------

Unregistered Intellectual Property (“IP”) to which Seller retains ownership and
to which Buyer has rights to use is represented mainly by:




Engineering Drawings such as:

• Partial P&ID’s for 40 MMGPY BioDiesel Plant (Three (3) trains)

• P&ID’s for 50 MMGPY BioDiesel Plant (Four (4) trains).

• P&ID’s for 1 MMGPY Front End.

• Engineering Estimates for Esterification Pre-processing and Integration into
50 MMGPY BioDiesel Plant.

• Wilmington, NC Layouts and partially completed engineering for BioDiesel Plant

• Wilmington, NC Permits Data.

• STT Reactor Drawing Sets for four (4) 1 Litre Commercial Reactors on Skids.

• Chern Cad Model Drawings (from RC Costello) -

• Haz-Op Reviews (from RC Costello).

• Equipment Purchase Orders and Specifications.

• Skid Drawing Sets (at Certified Technical).

• As Built Drawings (partially complete from DeNovo) (*CC).











A-2




--------------------------------------------------------------------------------







EXHIBIT B




BILL OF SALE




THIS BILL OF SALE (“Bill of Sale”) is entered into by FOUR RIVERS STT TRADING
COMPANY, INC., a Kentucky Corporation (“Seller”), in favor of STRATEGY ADVISORS,
LLC, a Kentucky limited liability company (“Buyer”).




WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of 7th
September 2010 (the “Agreement”), by and among Seller and Buyer, Seller agrees
to sell to Buyer, and Buyer agrees to purchase from Seller, for the
consideration described in the Agreement and upon the terms and conditions set
forth in the Agreement, certain Equipment of Seller.




NOW THEREFORE, pursuant to the Agreement and in consideration of the mutual
promises it contains, and for good and valuable consideration, the receipt and
sufficiency of which Seller acknowledges, Seller agrees as follows:




1.

Capitalized terms used but not otherwise defined in this Bill of Sale shall have
the definitions given to them in the Agreement.




2.

Seller hereby contributes, transfers, assigns, conveys and delivers to Buyer all
of Seller's right, title and interest in and to the Equipment.




3.

Nothing contained in this Bill of Sale shall be deemed to supersede, enlarge on
or modify any provision of the Agreement, all of which shall survive the
execution and delivery of this Bill of Sale.  If any conflict exists between the
terms of this Bill of Sale and the Agreement, then the terms of the Agreement
shall govern and control.




IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed this 7th
day of September 2010.







Seller:

FOUR RIVERS STT TRADING CO., INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Hudson

 

 

 

 

Print Name:

Gary Hudson

 

 

 

Title:

Senior Vice President

 

 

 













CH01/ 25587314.1





B-1


